DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1 and 11 have been amended, and claims 1-20 remain pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,524,540 in view of Cortez et al. (US 2016/0120263), herein Cortez. 
The claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent except for first and second barrier layers, the web area formed at a bonded region of the barrier layers; the first surface being in contact with the upper; the second surface being concave, complimentary to an outer surface of the bladder, and matingly receiving an outer surface of the first segment, second segment, and arcuate segment; and a side portion of the bladder being exposed. 
	Cortez teaches a sole structure for an article of footwear having a heel region, a mid-foot region, and a forefoot region, the sole structure comprising: a bladder (bladder element 1216) having a first barrier layer (upper polymeric sheet) and a second barrier layer (lower polymeric sheet) formed on an opposite side of the bladder than the first barrier layer, the bladder defining a chamber including an arcuate segment (heel portion 24) extending around the heel region, a first segment (arm portion 26A) extending along a medial side of the sole structure from the arcuate segment to a first terminal end in the forefoot region, and a second segment (arm portion 26B) spaced apart from the first segment across 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bladder of first and second barrier layers, as taught by Cortez, in order to use a well-known method for manufacturing a bladder which can include a web area.
Cortex teaches that the first surface is in contact with the upper (Fig. 36). Cortez teaches that the second surface is concave, the second surface is complimentary to an outer surface of the bladder, and the second surface matingly receives an outer surface of the first segment, the second segment, and the arcuate segment of the bladder (Fig. 36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second surfaces of the first cushion, as taught by Cortez, in order to provide a cushion which connects securely to the upper and the bladder. 
Cortez teaches that a side portion of the bladder is exposed between the first cushion and a ground-contacting surface of the sole structure, the side portion of the bladder is exposed at the medial side, the lateral side, and the heel region between the first cushion and the ground-contacting surface, and the side portion of the bladder (i) extends continuously from the medial side to the lateral side along the heel region and (ii) is continuously exposed from the medial side to the lateral side along the heel region between the first cushion and the ground-contacting surface (Fig. 29, 36, 37). It would have .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cortez et al. (US 2016/0120263), herein Cortez.
Regarding claim 1, Cortez discloses a sole structure for an article of footwear having a heel region, a mid-foot region, and a forefoot region, the sole structure comprising: a bladder (bladder element 1216) having a first barrier layer (upper polymeric sheet) and a second barrier layer (lower polymeric sheet) formed on an opposite side of the bladder than the first barrier layer, the bladder defining a chamber including an arcuate segment (heel portion 24) extending around the heel region, a first segment (arm portion 26A) extending along a medial side of the sole structure from the arcuate segment to a first terminal end in the forefoot region, and a second segment (arm portion 26B) spaced apart from the first segment across a width of the sole structure and extending along a lateral side of the sole structure from the arcuate segment to a second terminal end in the forefoot region (Fig. 29), and a web area (web 1260) formed at a bonded region of the first barrier layer and the second barrier layer, the bonded region extending continuously (as seen in Fig. 29 and 34) between the first segment and the second segment; and a first cushion (midsole layer 1218) extending around the heel region from 
Regarding claim 2, Cortez discloses that the first surface is in contact with the upper (Fig. 36).
Regarding claim 3, Cortez discloses that the second surface is concave (Fig. 36).
Regarding claim 4, Cortez discloses that the second surface is complimentary to an outer surface of the bladder (Fig. 36).
Regarding claim 5, Cortez discloses that the second surface matingly receives an outer surface of the first segment, the second segment, and the arcuate segment of the bladder (Fig. 36, 37).
Regarding claim 6, Cortez discloses that the first cushion is a continuous ring extending around an outer perimeter of the sole structure (around opening 1271; Fig. 37).
Regarding claim 7, Cortez discloses a second cushion (sole layer 1214) disposed between the first segment and the second segment and having a first top surface and a first bottom surface formed on an opposite side of the first cushion than the first top surface, the first bottom surface being exposed at a ground-contacting surface of the sole structure (paragraph 0143; Fig. 36).
Regarding claim 8, Cortez discloses an outsole (outsole elements 1286) extending along the bladder and defining a first portion of the ground-contacting surface of the article of footwear, the second cushion being exposed by an opening defined by the outsole (paragraph 0145; Fig. 36).
Regarding claim 10, Cortez discloses that a thickness of the first cushion is greater in the heel region (for example, a thickness including protrusions 1021) than in the forefoot region (Fig. 37).
Regarding claim 11, Cortez discloses a sole structure for an article of footwear having a heel region, a mid-foot region, and a forefoot region, the sole structure comprising: a bladder having a first barrier layer and a second barrier layer formed on an opposite side of the bladder than the first barrier 
Regarding claim 12, Cortez discloses that the first surface is in contact with an upper of the article of footwear (Fig. 36).
Regarding claim 13, Cortez discloses that a side portion of the bladder is exposed between the first cushion and a ground-contacting surface of the sole structure (Fig. 36).
Regarding claim 14, Cortez discloses that the side portion of the bladder is exposed at the medial side, the lateral side, and the heel region between the first cushion and the ground-contacting surface (Fig. 36, 37).
Regarding claim 15, Cortez discloses that the side portion of the bladder (i) extends continuously from the medial side to the lateral side along the heel region and (ii) is continuously exposed from the medial side to the lateral side along the heel region between the first cushion and the ground-contacting surface (Fig. 29, 36, 37).
Regarding claim 16, Cortez discloses that the first cushion is a continuous ring extending around an outer perimeter of the sole structure (around opening 1271; Fig. 37).

Regarding claim 18, Cortez discloses an outsole (outsole elements 1286) extending along the bladder and defining a first portion of the ground-contacting surface of the article of footwear, the second cushion being exposed by an opening defined by the outsole (paragraph 0145; Fig. 36).
Regarding claim 20, Cortez discloses that a thickness of the first cushion is greater in the heel region (for example, a thickness including protrusions 1021) than in the forefoot region (Fig. 37).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortez, as applied to claims 1 and 11.
Cortez teaches a thickness of the chamber tapering from the heel region through the forefoot region (Fig. 29, 47) (paragraphs 0156-0160; Fig. 44-47). Cortez appears to show that a thickness of the chamber tapers continuously from the heel region to the mid-foot region at a first rate and tapers from the mid-foot region to the forefoot region at a second rate (Fig. 47), but does not specifically discuss the rate of tapering throughout the chamber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the chamber of the combination of Peyton and Cortez with a first rate of taper from the heel to mid-foot region, and a second rate of taper from the mid-foot region to the forefoot region in order to provide different cushioning and support characteristics to different regions of the foot, depending on the specific needs .  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732